         Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

BROCK ANDERSEN, derivatively on          Case No.: 18-cv-02239-RDB
behalf of UNDER ARMOUR, INC.
24454 Kathleen Dr.                       JOINT MOTION AND [PROPOSED]
Laguna Niguel, CA 92677                  ORDER TO STAY DERIVATIVE ACTION

        -and-

BALRAJ PAUL, derivatively on behalf of
UNDER ARMOUR, INC.
1530 Vicksburg Drive
Parma, Ohio 44134

Plaintiffs,

v.

KEVIN A. PLANK
1014 Greenspring Valley Road
Lutherville, Maryland 21093
Baltimore County

BRAD DICKERSON
15 Eve Lane
Rye, New York 10580

GEORGE W. BODENHEIMER
95 Hemlock Hill Road
New Canaan, Connecticut 06840

DOUGLAS E. COLTHARP
2736 Abingdon Road
Mountain Brook, Alabama 35243

JERRI L. DEVARD
15 Walker Avenue 251
Sag Harbor, New York 11963

KAREN W. KATZ
4369 San Carlos Street
Dallas, Texas 75205
       Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 2 of 8




A.B. KRONGARD
1400 West Seminary Avenue
Lutherville Timonium, Maryland 21093
Baltimore County

ERIC T. OLSON
124 Country Club Circle SW
Lakewood, Washington 98498

HARVEY L. SANDERS
355 Wheatley Road
Old Westbury, New York 11568

LAWRENCE P. MOLLOY
225 Liberty Lake Dr.
Vestavia, Alabama 35242

      -and-

THOMAS J. SIPPEL
14601 Gallant Fox Lane
North Potomac, Maryland 20878
Montgomery County

Defendants,

      -and-

UNDER ARMOUR, INC., a Maryland
corporation,
1020 Hull Street, 3rd Floor
Baltimore, Maryland 21230
Baltimore City County

Nominal Defendant.




                                       ii
            Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 3 of 8




       Plaintiffs Brock Andersen and Balraj Paul (“Plaintiffs”), Kevin A. Plank, George W.

Bodenheimer, Douglas E. Coltharp, Jerri L. DeVard, Karen W. Katz, A.B. Krongard, Eric T.

Olson, Harvey L. Sanders, Brad Dickerson, Lawrence P. Molloy, and Thomas J. Sippel

(“Individual Defendants”), and nominal defendant Under Armour, Inc. (“Under Armour” or the

“Company,” together with the Individual Defendants, are collectively referred to herein as

“Defendants,” and Defendants, together with Plaintiffs, are collectively referred to herein as the

“Parties”) hereby respectfully move the Court for entry of an order staying this litigation. In

support of this joint motion, the Parties state as follows:

       1.       On July 23, 2018, the above-captioned shareholder derivative action (“Derivative

Action”) was filed in this Court by Plaintiffs against the Individual Defendants, each of whom are

current and former directors and officers of nominal defendant Under Armour. (Dkt. No. 1.)

       2.       A class action alleging violations of the federal securities laws filed against Under

Armour and certain of its current and former officers was also filed in this Court: Aberdeen City

Council as Administrating Authority for the North East Scotland Pension Fund and Monroe

County Employees’ Retirement System v. Under Armour, Inc. and Kevin A. Plank (Case No.: 1:17-

cv-00388-RDB (D. Md.)) (the “Securities Class Action”).

       3.       On December 6, 2018, the Court entered an order (the “2018 Stay Order”) in the

Derivative Action granting the Parties’ joint motion to stay the Derivative Action, on the terms set

forth therein, until the earlier of (i) an order from the Court on any motion to dismiss the second

amended complaint in the Securities Class Action (the “Second Amended Complaint”), or

(ii) notification that there has been a settlement reached in the Securities Class Action, or,

alternatively, until otherwise agreed to by the Parties. (Dkt. No. 20.)



                                                –1–
            Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 4 of 8




       4.       On August 19, 2019, the Court entered an order in the Securities Class Action

granting the defendants’ motion to dismiss the Second Amended Complaint with prejudice (the

“Securities Dismissal Order”). (Dkt. No. 99 in the Securities Class Action.)

       5.       On September 17, 2019, a notice of appeal of the Securities Dismissal Order was

filed. (Dkt. No. 102 in the Securities Class Action.)

       6.       On September 17, 2019, the Parties to the Derivative Action met and conferred and

have agreed that, for circumstances particular to this Derivative Action, the interests of preserving

the Company’s and the Court’s resources and efficient and effective case management would best

be served by staying this matter until the earlier of (i) the resolution of the appeal of the Securities

Dismissal Order (the “Securities Appeal”), or (ii) notification that there has been a settlement

reached in the Securities Class Action, or, alternatively, until otherwise agreed to by the Parties.

       7.       The parties agree that at any time during which the prosecution of this Derivative

Action is stayed, any Party may file a motion with the Court seeking to modify the terms of the

stay, which may be opposed by any other Party.

       8.       Within thirty (30) days of the resolution of the Securities Appeal, or notification

that there has been a settlement reached in the Securities Class Action, or if the stay of the

Derivative Action is terminated following the circumstances described in Paragraph 7 above,

whichever occurs first, the Parties will meet and confer concerning a schedule for further

proceedings in the Derivative Action and will thereafter submit a proposed schedule to the Court

by motion. At such time, Defendants have the right to seek a further stay of the Derivative Action

from the Court should they believe that circumstances warrant it, and Plaintiffs have the right to

oppose.



                                                –2–
            Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 5 of 8




       9.       Notwithstanding the stay of the Derivative Action, the Parties agree that Plaintiffs

shall be permitted to file an amended complaint at any time during the pendency of the stay.

Defendants shall be under no obligation to respond to any such complaint while the Derivative

Action is stayed or until such time as a response to that complaint is due pursuant to the proposed

schedule described in Paragraph 8 above, unless otherwise ordered by the Court.

       10.      The Parties agree that, as long as the Derivative Action remains stayed, the Parties

shall be subject to, and shall comply with, the terms of paragraphs 12-16 of the 2018 Stay Order.

       11.      If this joint motion is granted, the stay shall apply to each purported derivative

action arising out of the same or substantially the same transactions or events as the Derivative

Action, which is subsequently filed in, removed to, or transferred to this Court.1

       12.      For the foregoing reasons, the Parties respectfully request that the Court stay this

litigation, on the terms set forth herein, until the earlier of (i) the resolution of the Securities

Appeal, or (ii) notification that there has been a settlement reached in the Securities Class Action,

or, alternatively, until otherwise agreed to by the Parties pursuant to the terms set forth above.



                              [signatures appear on following pages]




1
        For the avoidance of doubt, the provisions of paragraph 11 above are not intended to, and
do not, apply to the consolidated derivative action captioned In re Under Armour, Inc. Shareholder
Derivative Litigation, No. 1:18-cv-01084-GLR (D. Md.).


                                               –3–
       Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 6 of 8




                                 Respectfully submitted,

Dated: September 18, 2019            BROWN GOLDSTEIN LEVY, LLP
                                 By: /s/ Dana W. McKee
                                     (signed with permission of Dana W. McKee)
                                     Joseph B. Espo, Federal Bar No. 07490
                                     Dana W. McKee, Federal Bar No. 04447
                                     120 E. Baltimore Street, Suite 1700
                                     Baltimore, MD 21202
                                     Telephone: (410) 962-1030
                                     Facsimile: (410) 385-0869
                                     jbe@browngold.com
                                     dwm@browngold.com

                                      JOHNSON FISTEL, LLP
                                      Michael I. Fistel, Jr. (admitted pro hac vice)
                                      michaelf@johnsonfistel.com
                                      William W. Stone (pro hac vice to be filed)
                                      williams@johnsonfistel.com
                                      Murray House
                                      40 Powder Springs Street
                                      Marietta, GA 30064
                                      Telephone: (470) 632-6000
                                      Facsimile: (770) 200-3101

                                      Attorneys for Plaintiffs


Dated: September 18, 2019            VENABLE LLP
                                 By: /s/ G. Stewart Webb, Jr.
                                     G. Stewart Webb, Jr., Federal Bar No. 00828
                                     750 East Pratt Street, Suite 900
                                     Baltimore, MD 21202
                                     Telephone: (410) 244-7400
                                     Facsimile: (410) 244-7742
                                     gswebb@venable.com




                                   –4–
       Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 7 of 8




                                      FRIED, FRANK, HARRIS, SHRIVER &
                                      JACOBSON LLP
                                      James D. Wareham
                                      801 17th Street, NW
                                      Washington, DC 20006
                                      Telephone: (202) 639-700
                                      Facsimile: (202) 639-7003

                                      -and-

                                      Samuel P. Groner (admitted pro hac vice)
                                      Michael P. Sternheim (admitted pro hac vice)
                                      One New York Plaza,
                                      New York, NY 10004
                                      Telephone: (212) 859-8000
                                      Facsimile: (212) 859-4000
                                      samuel.groner@friedfrank.com
                                      michael.sternheim@friedfrank.com

                                      Counsel for Defendants George W. Bodenheimer,
                                      Douglas E. Coltharp, Jerri L. DeVard, Karen W.
                                      Katz, A.B. Krongard, Eric T. Olson, Harvey L.
                                      Sanders, Thomas J. Sippel, and Nominal
                                      Defendant Under Armour, Inc.


Dated: September 18, 2019             HOGAN LOVELLS US LLP
                                 By: /s/ Scott R. Haiber
                                     (signed with permission of Scott R. Haiber)
                                     Scott R. Haiber, Federal Bar No. 25947
                                     100 International Drive, Suite 2000
                                     Baltimore, MD 21202
                                     Telephone: (410) 659-2700
                                     Facsimile: (410) 659-2701
                                     scott.haiber@hoganlovells.com

                                      Counsel for Defendant Kevin Plank




                                   –5–
       Case 1:18-cv-02239-RDB Document 21 Filed 09/18/19 Page 8 of 8




                                      -and-

                                      Jon M. Talotta
                                      Park Place II Ninth Floor
                                      7930 Jones Branch Drive
                                      McLean, VA 22101-3302
                                      Telephone: (703) 610-6100
                                      Facsimile: (703) 610-6200
                                      jon.talotta@hoganlovells.com

                                      Of Counsel


Dated: September 18, 2019            ZUCKERMAN SPAEDER LLP
                                 By: /s/ G. Steven Salky
                                     (signed with permission of G. Steven Salky)
                                     G. Steven Salky, Federal Bar No. 05611
                                     1800 M Street, NW, Suite 1000
                                     Washington, DC 20036-5807
                                     Telephone: (202) 778-1800
                                     Facsimile: (202) 822-8106
                                     ssalky@zuckerman.com

                                      -and-

                                      Adam Abelson
                                      100 East Pratt Street, Suite 2440
                                      Baltimore, MD 21202-1031
                                      Telephone: (410) 949-1148
                                      Facsimile: (410) 659-0436
                                      aabelson@zuckerman.com

                                      Counsel for Defendants Lawrence P. Molloy and
                                      Brad Dickerson

     IT IS SO ORDERED.

DATED: September ___, 2019
                                  THE HONORABLE RICHARD D. BENNETT
                                  UNITED STATES DISTRICT JUDGE




                                   –6–
